,Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 1/26/2021. 
Claims 1-20 are pending.
Claims 1, 7, 12, 17, and 20 have been amended.  

Examiner’s note
Claims 1, 12 and 20 directs to a system/device comprise one or more service nodes. The specification disclosures the physical structure of the computing device at [0024]. Therefore, claims 1, 12 and 20 does not involves USC.101.

Response to Arguments
Applicant’s arguments, filed on 1/26/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of BIANCANIELLO et al (US 20160080259 A1) in view of Hartrick et al (US 20120239725 A1) in view of Branch et al (US 20130246606A1).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	
1.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by BIANCANIELLO et al (US 20160080259 A1) in view of Hartrick et al (US 20120239725 A1) in view of Branch et al (US 20130246606A1).
With respect to independent claims:
Regarding claim(s) 1, BIANCANIELLO et al teach a load balancing system in a virtualization environment, comprising: and at least one service node coupled to the load balancer, wherein a virtual switch and at least one backend server are configured to run on the at least one service node, wherein an Internet Protocol (IP) address of a logical interface of the at least one backend server comprises an IP address of the load balancer, wherein the load balancer is configured to: (BIANCANIELLO; Fig.1)
receive an access request from a client; select a destination backend server for the client;
change a destination address of the access request to an IP address of a virtual network interface card of the destination backend server; and (BIANCANIELLO; [0045], Fig.3; after determining the back-end server to receive the client request, at step 340 the load balancer may modify the packet header of the client request and transmits the client request to the back-end server. For example, the 
send the access request to a destination service node on which the destination backend server is located, wherein a virtual switch on the destination service node is configured to: receive the access request; (BIANCANIELLO; [0045], Fig.3; after determining the back-end server to receive the client request, at step 340 the load balancer may modify the packet header of the client request and transmits the client request to the back-end server. For example, the destination IP of the packet header of the client request may be modified to the IP address of the back-end server selected. Additionally, the load balancer may modify other parts (bits) of the packet header, such as DSCP bits, to indicate the VIP of the load balancer that is transmitting the client request to the back-end server via the network.)
change the destination address of the access request to the IP address of the load balancer; and send the access request to the destination backend server,  (BIANCANIELLO; [0044]-[0048], Fig.3, switching layer includes one or more of switches, routers, virtual switches running on a server, and virtual routers running on a server. Therefore, the packet or request is sent to the backend server if the virtual switch receive the packet or request. After determining the back-end server to receive the client request, at step 340 the load balancer may modify the packet header of the client request and transmits the client request to the back-end server. For example, the destination IP of the packet header of the client request may be modified to the IP address of the back-end server selected. Additionally, the load balancer may modify other parts (bits) of the packet header, such as DSCP bits, to indicate the VIP of the load balancer that is transmitting the client request to the back-end server via the network,)
and wherein the destination backend server is configured to: receive and process the access request; and (BIANCANIELLO; [0044]-[0048], Fig.3, switching layer includes one or more of switches, routers, virtual switches running on a server, and virtual routers running on a server. Therefore, the packet or request is sent to the backend server if the virtual switch receive the packet or request. After determining the back-end server to receive the client request, at step 340 the load balancer may modify the packet header of the client request and transmits the client request to the back-end server. For example, the destination IP of the packet header of the client request may be modified to the IP address of the back-end server selected. Additionally, the load balancer may modify other parts (bits) of the packet header, such as DSCP bits, to indicate the VIP of the load balancer that is transmitting the client request to the back-end server via the network,)
wherein a source address of the access response comprises the IP address of the load balancer. (BIANCANIELLO; [0047], Fig.3; at step 380, the back-end server may then receive the client request and respond to the client request. In response to the client request, the packet header of the response may include a source IP that identifies the VIP of the load balancer and having a destination IP that identifies the IP address of the client that made the client request. Then, at step 390, the network may route the response from the back-end server to the IP address of the client. Additionally, and/or alternatively, the switching layer, at step 390, may modify the source IP address of the packet to an IP that identifies the VIP of the load balancer when not performed by the back-end server.)
However, BIANCANIELLO et al fail to teach that a load balancer operating in direct routing mode; wherein the IP address of the load balancer and the IP address of the virtual network interface card belong to different network segments; return an access response to the client without control of the load balancer,
Hartrick et al teach a load balancer operating in direct routing mode; return an access response to the client without control of the load balancer, (Hartrick, [0045], by using direct server return, direct routing, or IP forwarding techniques, the handed-off network connection can be used to forward requested content from the appropriate server to the requesting client while avoiding the directors (load balancers) of the server farm as an intermediate hop.)
BIANCANIELLO et al teach that data communication interfaces. It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the load balancing system to specify a load balancer operating in direct routing mode; return an access response to the client without control of the load balancer as taught by Hartrick et al. The motivation/suggestion would have been because it is a way to provide the necessary resources to accommodate the increasing demands of content requesting clients. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
The combination of BIANCANIELLO and Hartrick fail to teach wherein the IP address of the load balancer and the IP address of the virtual network interface card belong to different network segments; 
Branch et al teach wherein the IP address of the load balancer and the IP address of the virtual network interface card belong to different network segments; (Branch, [0071], Fig.5 shows load balancer 530 and server 502 and server 504  belong to different network segments because the load balancer 530 connect with the server 502 and the server 504 via switch 520,  server 502 and server 504 including virtual IP address (IP address of virtual network interface), therefore the IP address of load balancer 530 and virtual IP address belong to different network segments.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the IP address of the load balancer and the IP address of the virtual network interface card belong to different network segments as taught by Branch et al. The motivation/suggestion would have been because there is a need to identifying transparent network communication interception appliances in a network topology. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
	
	
Regarding claim(s) 20, BIANCANIELLO et al teach a load balancing system in a virtualization environment, comprising: a load balancer; and at least one service node coupled to the load balancer, wherein a virtual switch, a virtual router, and at least one backend server are configured to run on the at least one service node, wherein the load balancer and the at least one backend server are located on a same tenant network, wherein an Internet Protocol (IP) address of a logical interface of the at least one backend server comprises a virtual IP address of the load balancer, wherein the load balancer is configured to: (BIANCANIELLO; Fig.1)
receive an access request from a client; select a destination backend server for the client;
change a destination address of the access request to a local area network IP address of the destination backend server; and (BIANCANIELLO; [0045], Fig.3; after determining the back-end server to receive the client request, at step 340 the load balancer may modify the packet header of the client request and transmits the client request to the back-end server. For example, the destination IP of the packet header of the client request may be modified to the IP address of the back-end server selected. Additionally, the load balancer may modify other parts (bits) of the packet header, such as DSCP bits, to indicate the VIP of the load balancer that is transmitting the client request to the back-end server via the network.)
send the access request to a destination service node on which the destination backend server is located, wherein a virtual router on the destination service node is configured to: receive the access request; (BIANCANIELLO; [0045], Fig.3; after determining the back-end server to receive the client request, at step 340 the load balancer may modify the packet header of the client request and transmits the client request to the back-end server. For example, the destination IP of the packet header of the client request may be modified to the IP address of the back-end server selected. Additionally, the load balancer may modify other parts (bits) of the packet header, such as DSCP bits, to indicate the VIP of the load balancer that is transmitting the client request to the back-end server via the network.)
change the destination address of the access request from the local area network IP address of the destination backend server to an IP address of a virtual network interface card of the destination backend server according to a first flow table; and (BIANCANIELLO; [0051], Fig.4; at step 450, the network may route the client request to the back-end server selected by the load balancer. Then, at step 460, a switching layer at or near the back-end server, such as switching layer 240, may inspect the packet of the client request. At step 465, the switching layer may modify the destination port number to a port of the back-end server. For example, the switching layer may use a flow table to map and remap port numbers. In one embodiment, the switching layer may be configured to receive a flow table that includes port numbers used by back-end servers and port numbers used by load balancers. When the switching layer receives a client request destined for a back-end server, the switching layer may modify the port number used by the load balancer to a port number that the back-end server uses. [0054], then, at step 485, the switching layer at or near the back-end server may inspect the packet of the response to the client request from the back-end server. At step 490, the switching layer may modify the port number to a port of the load balancer to which the client initial sent the request. For example, the switching layer may use the flow table to map and remap port numbers. Additionally, and/or alternatively, the switching layer, at step 490, may modify the source IP address of the packet to an IP that identifies the VIP of the load balancer when not performed by the back-end server. Then, at step 495, the network may route the response from the back-end server to the IP address of the client without traversing the load balancer.)
send the access request to a virtual switch on the destination service node, wherein the virtual switch on the destination service node is configured to: change the destination address of the access request to an IP address of a logical interface of the destination backend server according to a second flow table; and (BIANCANIELLO; [0051], Fig.4; at step 450, the network may route the client request to the back-end server selected by the load balancer. Then, at step 460, a switching layer at or near the back-end server, such as switching layer 240, may inspect the packet of the client request. At step 465, the switching layer may modify the destination port number to a port of the back-end server. For example, the switching layer may use a flow table to map and remap port numbers. In one embodiment, the switching layer may be configured to receive a flow table that includes port numbers used by back-end servers and port numbers used by load balancers. When the switching layer receives a client request destined for a back-end server, the switching layer may modify the port number used by the load balancer to a port number that the back-end server uses. [0054], then, at step 485, the switching layer at or near the back-end server may inspect the packet of the response to the client request from the back-end server. At step 490, the switching layer may modify the port number to a port of the load balancer to which the client initial sent the request. For example, the switching layer may use the flow table to map and remap port numbers. Additionally, and/or alternatively, the switching layer, at step 490, may modify the source IP address of the packet to an IP that identifies the VIP of the load balancer when not performed by the back-end server. Then, at step 495, the network may route the response from the back-end server to the IP address of the client without traversing the load balancer.)
send the access request to the destination backend server, wherein the destination backend server is configured to: receive and process the access request; wherein a source address of the access response is changed to the virtual IP address of the load balancer, and (BIANCANIELLO; [0047], Fig.3; at step 380, the back-end server may then receive the client request and respond to the client request. In response to the client request, the packet header of the response may include a source IP that identifies the VIP of the load balancer and having a destination IP that identifies the IP address of the client that made the client request. Then, at step 390, the network may route the response from the back-end server to the IP address of the client. Additionally, and/or alternatively, the switching layer, at step 390, may modify the source IP address of the packet to an IP that identifies the VIP of the load balancer when not performed by the back-end server.)
wherein the virtual router on the destination service node is further configured to change the source address of the access response to a public IP address of the load balancer according to a third flow table. (BIANCANIELLO; [0051], Fig.4; at step 450, the network may route the client request to the back-end server selected by the load balancer. Then, at step 460, a switching layer at or near the back-end server, such as switching layer 240, may inspect the packet of the client request. At step 465, the switching layer may modify the destination port number to a port of the back-end server. For example, the switching layer may use a flow table to map and remap port numbers. In one embodiment, the switching layer may be configured to receive a flow table that includes port numbers used by back-end servers and port numbers used by load balancers. When the switching layer receives a client request destined for a back-end server, the switching layer may modify the port number used by the load balancer to a port number that the back-end server uses. [0054], then, at step 485, the switching layer at or near the back-end server may inspect the packet of the response to the client request from the back-end server. At step 490, the switching layer may modify the port number to a port of the load balancer to which the client initial sent the request. For example, the switching layer may use the flow table to map and remap port numbers. Additionally, and/or alternatively, the switching layer, at step 490, may modify the source IP address of the packet to an IP that identifies the VIP of the load balancer when not performed by the back-end server. Then, at step 495, the network may route the response from the back-end server to the IP address of the client without traversing the load balancer.)
However, BIANCANIELLO et al fail to teach that a load balancer operating in direct routing mode; wherein the IP address of the load balancer and the IP address of the virtual network interface card belong to different network segments; return an access response to the client without control of the load balancer,
Hartrick et al teach a load balancer operating in direct routing mode; return an access response to the client without control of the load balancer, (Hartrick, [0045], by using direct server return, direct routing, or IP forwarding techniques, the handed-off network connection can be used to forward requested content from the appropriate server to the requesting client while avoiding the directors (load balancers) of the server farm as an intermediate hop.)
BIANCANIELLO et al teach that data communication interfaces. It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the load balancing system to specify a load balancer operating in direct routing mode; return an access response to the client without control of the load balancer as taught by Hartrick et al. The motivation/suggestion would have been because it is a way to provide the necessary resources to accommodate the increasing demands of content requesting clients. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
The combination of BIANCANIELLO and Hartrick fail to teach wherein the IP address of the load balancer and the IP address of the virtual network interface card belong to different network segments; 
Branch et al teach wherein the IP address of the load balancer and the IP address of the virtual network interface card belong to different network segments; (Branch, [0071], Fig.5 shows load balancer 530 and server 502 and server 504  belong to different network segments because the load balancer 530 connect with the server 502 and the server 504 via switch 520,  server 502 and server 504 including virtual IP address (IP address of virtual network interface), therefore the IP address of load balancer 530 and virtual IP address belong to different network segments.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the IP address of the load balancer and the IP address of the virtual network interface card belong to different network segments as taught by Branch et al. The motivation/suggestion would have been because there is a need to identifying transparent network communication interception appliances in a network topology. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Claim(s) 7 and 12 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.	
	
With respect to dependent claims:
Regarding claim(s) 2, BIANCANIELLO-Hartrick-Branch teaches the load balancing system of claim 1, further comprising a network controller, wherein the network controller is configured to deliver a flow table to the virtual switch on the destination service node, wherein the flow table instructs the virtual switch on the destination service node to change the destination address of the access request to the IP address of the load balancer when the virtual switch on the destination service node receives the access request that is to be sent to the destination backend server, and wherein the virtual switch on the destination service node is further configured to change the destination address of the access request according to the flow table. (BIANCANIELLO; [0051], Fig.4; at step 450, the network may route the client request to the back-end server selected by the load balancer. Then, at step 460, a switching layer at or near the back-end server, such as switching layer 240, may inspect the packet of the client request. At step 465, the switching layer may modify the destination port number to a port of the back-end server. For example, the switching layer may use a flow table to map and remap port numbers. In one embodiment, the switching layer may be configured to receive a flow table that includes port numbers used by back-end servers and port numbers used by load balancers. When the switching layer receives a client request destined for a back-end server, the switching layer may modify the port number used by the load balancer to a port number that the back-end server uses. [0054], then, at step 485, the switching layer at or near the back-end server may inspect the packet of the response to the client request from the back-end server. At step 490, the switching layer may modify the port number to a port of the load balancer to which the client initial sent the request. For example, the switching layer may use the flow table to map and remap port numbers. Additionally, and/or alternatively, the switching layer, at step 490, may modify the source IP address of the packet to an IP that identifies the VIP of the load balancer when not performed by the back-end server. Then, at step 495, the network may route the response from the back-end server to the IP address of the client without traversing the load balancer.)

Regarding claim(s) 3, BIANCANIELLO-Hartrick-Branch teaches the load balancing system of claim 1, further comprising a load balancing node, wherein the load balancer and a first virtual router are configured to run on the load balancing node, wherein a gateway address of the load balancer and a gateway address of the destination backend server are configured on the first virtual router, wherein the load balancer is further configured to send the access request to a first port of the first virtual router, wherein an address of the first port comprises the gateway address of the load balancer, and wherein the first virtual router is configured to: receive the access request; and  send the access request using a second port, wherein an address of the second port comprises the gateway address of the destination backend server. (BIANCANIELLO; [0051], at step 450, the network may route the client request to the back-end server selected by the load balancer. Then, at step 460, a switching layer at or near the back-end server, such as switching layer 240, may inspect the packet of the client request. At step 465, the switching layer may modify the destination port number to a port of the back-end server. For example, the switching layer may use a flow table to map and remap port numbers. In one embodiment, the switching layer may be configured to receive a flow table that includes port numbers used by back-end servers and port numbers used by load balancers. When the switching layer receives a client request destined for a back-end server, the switching layer may modify the port number used by the load balancer to a port number that the back-end server uses.)

Regarding claim(s) 4, BIANCANIELLO-Hartrick-Branch teaches the load balancing system of claim 3, wherein a second virtual router is configured to run on the destination service node, wherein a gateway address of the client and the gateway address of the destination backend server are configured on the second virtual router, wherein the destination backend server is further configured to send the access response to a third port of the second virtual router, wherein an address of the third port comprises the gateway address of the destination backend server, and wherein the second virtual router is configured to: receive the access response; and send the access response using a fourth port, wherein an address of the fourth port comprises the gateway address of the client. (BIANCANIELLO; [0054], then, at step 485, the switching layer at or near the back-end server may inspect the packet of the response to the client request from the back-end server. At step 490, the switching layer may modify the port number to a port of the load balancer to which the client initial sent the request. For example, the switching layer may use the flow table to map and remap port numbers. Additionally, and/or alternatively, the switching layer, at step 490, may modify the source IP address of the packet to an IP that identifies the VIP of the load balancer when not performed by the back-end server. Then, at step 495, the network may route the response from the back-end server to the IP address of the client without traversing the load balancer.)
Regarding claim(s) 5, BIANCANIELLO-Hartrick-Branch teaches the load balancing system of claim 1, wherein a third virtual router is configured to run on the destination service node, wherein the destination backend server further has a local area network IP address associated with the IP address of the virtual network interface card of the destination backend server, wherein the local area network IP address implements network isolation among different tenants, wherein the load balancer is further configured to: change the destination address of the access request to the local area network IP address associated with the IP address of the virtual network interface card of the destination backend server; and  send the access request to the destination service node on which the destination backend server is located, and (BIANCANIELLO; [0051], Fig.4; at step 450, the network may route the client request to the back-end server selected by the load balancer. Then, at step 460, a switching layer at or near the back-end server, such as switching layer 240, may inspect the packet of the client request. At step 465, the switching layer may modify the destination port number to a port of the back-end server. For example, the switching layer may use a flow table to map and remap port numbers. In one embodiment, the switching layer may be configured to receive a flow table that includes port numbers used by back-end servers and port numbers used by load balancers. When the switching layer receives a client request destined for a back-end server, the switching layer may modify the port number used by the load balancer to a port number that the back-end server uses. [0054], then, at step 485, the switching layer at or near the back-end server may inspect the packet of the response to the client request from the back-end server. At step 490, the switching layer may modify the port number to a port of the load balancer to which the client initial sent the request. For example, the switching layer may use the flow table to map and remap port numbers. Additionally, and/or alternatively, the switching layer, at step 490, may modify the source IP address of the packet to an IP that identifies the VIP of the load balancer when not performed by the back-end server. Then, at step 495, the network may route the response from the back-end server to the IP address of the client without traversing the load balancer.)
wherein the third virtual router on the destination service node is further configured to: receive the access request; change the destination address of the access request to the IP address of the virtual network interface card of the destination backend server; and
send the access request to the virtual switch on the destination service node. (BIANCANIELLO; [0051], Fig.4; at step 450, the network may route the client request to the back-end server selected by the load balancer. Then, at step 460, a switching layer at or near the back-end server, such as switching layer 240, may inspect the packet of the client request. At step 465, the switching layer may modify the destination port number to a port of the back-end server. For example, the switching layer may use a flow table to map and remap port numbers. In one embodiment, the switching layer may be configured to receive a flow table that includes port numbers used by back-end servers and port numbers used by load balancers. When the switching layer receives a client request destined for a back-end server, the switching layer may modify the port number used by the load balancer to a port number that the back-end server uses. [0054], then, at step 485, the switching layer at or near the back-end server may inspect the packet of the response to the client request from the back-end server. At step 490, the switching layer may modify the port number to a port of the load balancer to which the client initial sent the request. For example, the switching layer may use the flow table to map and remap port numbers. Additionally, and/or alternatively, the switching layer, at step 490, may modify the source IP address of the packet to an IP that identifies the VIP of the load balancer when not performed by the back-end server. Then, at step 495, the network may route the response from the back-end server to the IP address of the client without traversing the load balancer.)
Regarding claim(s) 6, BIANCANIELLO-Hartrick-Branch teaches the load balancing system of claim 5, wherein the IP address of the load balancer is further associated with a public IP address, and wherein the virtual switch on the destination service node is further configured to: receive the access response; change the source address of the access response to the public IP address with which the IP address of the load balancer is associated; and return the access response to the client. (BIANCANIELLO; [0056], after determining the back-end server to receive the client request, the load balancer may modify the packet of the client request and transmit the client request to the back-end server at step 540. For example, the destination IP of the packet header of the client request may be modified to the IP address of the back-end server selected. Additionally, the load balancer may modify other parts (bits) of the packet header, such as DSCP bits, to indicate the VIP of the load balancer that is transmitting the client request to the back-end server via the network.)
Regarding claim(s) 8, BIANCANIELLO-Hartrick-Branch teaches the load balancing method of claim 7, wherein changing the destination address of the access request to the IP address of the load balancer comprises receiving, by the virtual switch on the destination service node, a flow table from a network controller, wherein the flow table instructs the virtual switch on the destination service node to change the destination address of the access request to the IP address of the load balancer according to the flow table when the virtual switch on the destination service node receives the access request that is to be sent to the destination backend server. (BIANCANIELLO; [0051], Fig.4; at step 450, the network may route the client request to the back-end server selected by the load balancer. Then, at step 460, a switching layer at or near the back-end server, such as switching layer 240, may inspect the packet of the client request. At step 465, the switching layer may modify the destination port number to a port of the back-end server. For example, the switching layer may use a flow table to map and remap port numbers. In one embodiment, the switching layer may be configured to receive a flow table that includes port numbers used by back-end servers and port numbers used by load balancers. When the switching layer receives a client request destined for a back-end server, the switching layer may modify the port number used by the load balancer to a port number that the back-end server uses. [0054], then, at step 485, the switching layer at or near the back-end server may inspect the packet of the response to the client request from the back-end server. At step 490, the switching layer may modify the port number to a port of the load balancer to which the client initial sent the request. For example, the switching layer may use the flow table to map and remap port numbers. Additionally, and/or alternatively, the switching layer, at step 490, may modify the source IP address of the packet to an IP that identifies the VIP of the load balancer when not performed by the back-end server. Then, at step 495, the network may route the response from the back-end server to the IP address of the client without traversing the load balancer.)

Regarding claim(s) 9, BIANCANIELLO-Hartrick-Branch teaches the load balancing method of claim 7, wherein the load balancing system further comprises a load balancing node, wherein the load balancer and a first virtual router are configured to run on the load balancing node, wherein a gateway address of the load balancer and a gateway address of the destination backend server are configured on the first virtual router, and wherein sending the access request to the destination service node on which the destination backend server is located comprises: sending, by the load balancer, the access request to a first port of the first virtual router, wherein an address of the first port comprises the gateway address of the load balancer; receiving, by the first virtual router, the access request; and sending, by the first virtual router, the access request using a second port, wherein an address of the second port comprises the gateway address of the destination backend server. (BIANCANIELLO; [0051], Fig.4; at step 450, the network may route the client request to the back-end server selected by the load balancer. Then, at step 460, a switching layer at or near the back-end server, such as switching layer 240, may inspect the packet of the client request. At step 465, the switching layer may modify the destination port number to a port of the back-end server. For example, the switching layer may use a flow table to map and remap port numbers. In one embodiment, the switching layer may be configured to receive a flow table that includes port numbers used by back-end servers and port numbers used by load balancers. When the switching layer receives a client request destined for a back-end server, the switching layer may modify the port number used by the load balancer to a port number that the back-end server uses. [0054], then, at step 485, the switching layer at or near the back-end server may inspect the packet of the response to the client request from the back-end server. At step 490, the switching layer may modify the port number to a port of the load balancer to which the client initial sent the request. For example, the switching layer may use the flow table to map and remap port numbers. Additionally, and/or alternatively, the switching layer, at step 490, may modify the source IP address of the packet to an IP that identifies the VIP of the load balancer when not performed by the back-end server. Then, at step 495, the network may route the response from the back-end server to the IP address of the client without traversing the load balancer.)

Regarding claim(s) 10, BIANCANIELLO-Hartrick-Branch teaches the load balancing method of claim 9, wherein a second virtual router is configured to run on the destination service node, wherein a gateway address of the client and the gateway address of the destination backend server are configured on the second virtual router, and wherein returning the access response to the client comprises: sending, by the destination backend server, the access response to a third port of the second virtual router, wherein an address of the third port comprises the gateway address of the destination backend server; receiving, by the second virtual router, the access response; and sending, by the second virtual router, the access response using a fourth port, wherein an address of the fourth port comprises the gateway address of the client. (BIANCANIELLO; [0054], then, at step 485, the switching layer at or near the back-end server may inspect the packet of the response to the client request from the back-end server. At step 490, the switching layer may modify the port number to a port of the load balancer to which the client initial sent the request. For example, the switching layer may use the flow table to map and remap port numbers. Additionally, and/or alternatively, the switching layer, at step 490, may modify the source IP address of the packet to an IP that identifies the VIP of the load balancer when not performed by the back-end server. Then, at step 495, the network may route the response from the back-end server to the IP address of the client without traversing the load balancer.)

Regarding claim(s) 11, BIANCANIELLO-Hartrick-Branch teaches the load balancing method of claim 7, wherein a third virtual router is configured to run on the destination service node, wherein the destination backend server further has a local area network IP address associated with the IP address of the virtual network interface card of the destination backend server, wherein the local area network IP address implements network isolation between different tenants, wherein changing the destination address of the access request and sending the access request to the destination service node comprises: changing, by the load balancer, the destination address of the access request to the local area network IP address associated with the IP address of the virtual network interface card of the destination backend server; and  sending the access request to the destination service node on which the destination backend server is located, and(BIANCANIELLO; [0051], Fig.4; at step 450, the network may route the client request to the back-end server selected by the load balancer. Then, at step 460, a switching layer at or near the back-end server, such as switching layer 240, may inspect the packet of the client request. At step 465, the switching layer may modify the destination port number to a port of the back-end server. For example, the switching layer may use a flow table to map and remap port numbers. In one embodiment, the switching layer may be configured to receive a flow table that includes port numbers used by back-end servers and port numbers used by load balancers. When the switching layer receives a client request destined for a back-end server, the switching layer may modify the port number used by the load balancer to a port number that the back-end server uses. [0054], then, at step 485, the switching layer at or near the back-end server may inspect the packet of the response to the client request from the back-end server. At step 490, the switching layer may modify the port number to a port of the load balancer to which the client initial sent the request. For example, the switching layer may use the flow table to map and remap port numbers. Additionally, and/or alternatively, the switching layer, at step 490, may modify the source IP address of the packet to an IP that identifies the VIP of the load balancer when not performed by the back-end server. Then, at step 495, the network may route the response from the back-end server to the IP address of the client without traversing the load balancer.)
wherein before receiving, by the virtual switch on the destination service node, the access request, the method further comprises: receiving, by the third virtual router on the destination service node, the access request; changing, by the third virtual router on the destination service node, the destination address of the access request to the IP address of the virtual network interface card of the destination backend server; and sending, by the third virtual router on the destination service node, the access request to the virtual switch on the destination service node. (BIANCANIELLO; [0051], Fig.4; at step 450, the network may route the client request to the back-end server selected by the load balancer. Then, at step 460, a switching layer at or near the back-end server, such as switching layer 240, may inspect the packet of the client request. At step 465, the switching layer may modify the destination port number to a port of the back-end server. For example, the switching layer may use a flow table to map and remap port numbers. In one embodiment, the switching layer may be configured to receive a flow table that includes port numbers used by back-end servers and port numbers used by load balancers. When the switching layer receives a client request destined for a back-end server, the switching layer may modify the port number used by the load balancer to a port number that the back-end server uses. [0054], then, at step 485, the switching layer at or near the back-end server may inspect the packet of the response to the client request from the back-end server. At step 490, the switching layer may modify the port number to a port of the load balancer to which the client initial sent the request. For example, the switching layer may use the flow table to map and remap port numbers. Additionally, and/or alternatively, the switching layer, at step 490, may modify the source IP address of the packet to an IP that identifies the VIP of the load balancer when not performed by the back-end server. Then, at step 495, the network may route the response from the back-end server to the IP address of the client without traversing the load balancer.)

Regarding claim(s) 13, BIANCANIELLO-Hartrick-Branch teaches the service node of claim 12, wherein the virtual switch is further configured to receive a flow table from a network controller, and wherein the flow table instructs the virtual switch to change the destination address of the access request to the IP address of the load balancer according to the flow table when the virtual switch receives the access request that is to be sent to the at least one backend server.  (BIANCANIELLO; [0045], Fig.3; after determining the back-end server to receive the client request, at step 340 the load balancer may modify the packet header of the client request and transmits the client request to the back-end server. For example, the destination IP of the packet header of the client request may be modified to the IP address of the back-end server selected. Additionally, the load balancer may modify other parts (bits) of the packet header, such as DSCP bits, to indicate the VIP of the load balancer that is transmitting the client request to the back-end server via the network.)

Regarding claim(s) 14, BIANCANIELLO-Hartrick-Branch teaches the service node of claim 12, wherein a second virtual router coupled to the virtual switch and the at least one backend server and configured to run on the service node, wherein a gateway address of the client and a gateway address of the at least one backend server are configured on the second virtual router, wherein the at least one backend server is further configured to send the access response to a third port of the second virtual router, wherein an address of the third port comprises the gateway address of the at least one backend server, and wherein the second virtual router is configured to: receive the access response; and send the access response using a fourth port, wherein an address of the fourth port comprises the gateway address of the client. (BIANCANIELLO; [0047], Fig.3; at step 380, the back-end server may then receive the client request and respond to the client request. In response to the client request, the packet header of the response may include a source IP that identifies the VIP of the load balancer and having a destination IP that identifies the IP address of the client that made the client request. Then, at step 390, the network may route the response from the back-end server to the IP address of the client. Additionally, and/or alternatively, the switching layer, at step 390, may modify the source IP address of the packet to an IP that identifies the VIP of the load balancer when not performed by the back-end server.)

Regarding claim(s) 15, BIANCANIELLO-Hartrick-Branch teaches the service node of claim 12, wherein a third virtual router coupled to the virtual switch and the at least one backend server and configured to run on the service node, wherein the at least one backend server further has a local area network IP address associated with the IP address of the virtual network interface card of the at least one backend server, wherein the local area network IP address implements network isolation between different tenants, and wherein the third virtual router on the service node is further configured to: receive the access request; change the destination address of the access request to the IP address of the virtual network interface card of the at least one backend server; and send the access request to the virtual switch. (BIANCANIELLO; [0047], Fig.3; at step 380, the back-end server may then receive the client request and respond to the client request. In response to the client request, the packet header of the response may include a source IP that identifies the VIP of the load balancer and having a destination IP that identifies the IP address of the client that made the client request. Then, at step 390, the network may route the response from the back-end server to the IP address of the client. Additionally, and/or alternatively, the switching layer, at step 390, may modify the source IP address of the packet to an IP that identifies the VIP of the load balancer when not performed by the back-end server.)

Regarding claim(s) 16, BIANCANIELLO-Hartrick-Branch teaches the service node of claim 15, wherein the IP address of the load balancer is further associated with a public IP address, and wherein the virtual switch is further configured to: receive the access response; change the source address of the access response to the public IP address with which the IP address of the load balancer is associated; and return the access response to the client; wherein a source address of the access response comprises the IP address of the load balancer. (BIANCANIELLO; [0047], Fig.3; at step 380, the back-end server may then receive the client request and respond to the client request. In response to the client request, the packet header of the response may include a source IP that identifies the VIP of the load balancer and having a destination IP that identifies the IP address of the client that made the client request. Then, at step 390, the network may route the response from the back-end server to the IP address of the client. Additionally, and/or alternatively, the switching layer, at step 390, may modify the source IP address of the packet to an IP that identifies the VIP of the load balancer when not performed by the back-end server.)

Regarding claim(s) 18, BIANCANIELLO-Hartrick-Branch teaches the method of claim 17, wherein changing the destination address of the access request to the IP address of the load balancer comprises receiving, by the virtual switch, a flow table from a network controller, and wherein the flow table instructs the virtual switch to change the destination address of the access request to the IP address of the load balancer according to the flow table when the virtual switch receives the access request that is to be sent to the at least one backend server. (BIANCANIELLO; [0051], Fig.4; at step 450, the network may route the client request to the back-end server selected by the load balancer. Then, at step 460, a switching layer at or near the back-end server, such as switching layer 240, may inspect the packet of the client request. At step 465, the switching layer may modify the destination port number to a port of the back-end server. For example, the switching layer may use a flow table to map and remap port numbers. In one embodiment, the switching layer may be configured to receive a flow table that includes port numbers used by back-end servers and port numbers used by load balancers. When the switching layer receives a client request destined for a back-end server, the switching layer may modify the port number used by the load balancer to a port number that the back-end server uses. [0054], then, at step 485, the switching layer at or near the back-end server may inspect the packet of the response to the client request from the back-end server. At step 490, the switching layer may modify the port number to a port of the load balancer to which the client initial sent the request. For example, the switching layer may use the flow table to map and remap port numbers. Additionally, and/or alternatively, the switching layer, at step 490, may modify the source IP address of the packet to an IP that identifies the VIP of the load balancer when not performed by the back-end server. Then, at step 495, the network may route the response from the back-end server to the IP address of the client without traversing the load balancer. Claim.6; wherein the switching layer includes one or more of switches, routers, virtual switches running on a server, and virtual routers running on a server.)

Regarding claim(s) 19, BIANCANIELLO-Hartrick-Branch teaches the method of claim 17, wherein a second virtual router is configured to run on the service node, wherein a gateway address of the client and a gateway address of the at least one backend server are configured on the second virtual router, and wherein returning the access response to the client comprises: sending, by the at least one backend server, the access response to a third port of the second virtual router, wherein an address of the third port comprises the gateway address of the at least one backend server; (BIANCANIELLO; [0051], Fig.4; at step 450, the network may route the client request to the back-end server selected by the load balancer. Then, at step 460, a switching layer at or near the back-end server, such as switching layer 240, may inspect the packet of the client request. At step 465, the switching layer may modify the destination port number to a port of the back-end server. For example, the switching layer may use a flow table to map and remap port numbers. In one embodiment, the switching layer may be configured to receive a flow table that includes port numbers used by back-end servers and port numbers used by load balancers. When the switching layer receives a client request destined for a back-end server, the switching layer may modify the port number used by the load balancer to a port number that the back-end server uses. [0054], then, at step 485, the switching layer at or near the back-end server may inspect the packet of the response to the client request from the back-end server. At step 490, the switching layer may modify the port number to a port of the load balancer to which the client initial sent the request. For example, the switching layer may use the flow table to map and remap port numbers. Additionally, and/or alternatively, the switching layer, at step 490, may modify the source IP address of the packet to an IP that identifies the VIP of the load balancer when not performed by the back-end server. Then, at step 495, the network may route the response from the back-end server to the IP address of the client without traversing the load balancer.)
receiving, by the second virtual router, the access response; and sending, by the second virtual router, the access response using a fourth port, wherein an address of the fourth port comprises the gateway address of the client. (BIANCANIELLO; [0051], Fig.4; at step 450, the network may route the client request to the back-end server selected by the load balancer. Then, at step 460, a switching layer at or near the back-end server, such as switching layer 240, may inspect the packet of the client request. At step 465, the switching layer may modify the destination port number to a port of the back-end server. For example, the switching layer may use a flow table to map and remap port numbers. In one embodiment, the switching layer may be configured to receive a flow table that includes port numbers used by back-end servers and port numbers used by load balancers. When the switching layer receives a client request destined for a back-end server, the switching layer may modify the port number used by the load balancer to a port number that the back-end server uses. [0054], then, at step 485, the switching layer at or near the back-end server may inspect the packet of the response to the client request from the back-end server. At step 490, the switching layer may modify the port number to a port of the load balancer to which the client initial sent the request. For example, the switching layer may use the flow table to map and remap port numbers. Additionally, and/or alternatively, the switching layer, at step 490, may modify the source IP address of the packet to an IP that identifies the VIP of the load balancer when not performed by the back-end server. Then, at step 495, the network may route the response from the back-end server to the IP address of the client without traversing the load balancer. Claim.6; wherein the switching layer includes one or more of switches, routers, virtual switches running on a server, and virtual routers running on a server.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456

/RICHARD G KEEHN/Primary Examiner, Art Unit 2456